Exhibit 10.2

EXCO RESOURCES, INC.

AMENDED AND RESTATED RETENTION AGREEMENT

This Amended and Restated Retention Agreement (this “Agreement”) is entered into
effective as of May 14, 2015 (the “Effective Date”), by and between EXCO
Resources, Inc., a Texas corporation (“EXCO”), and William L. Boeing
(“Executive”). This Agreement amends, restates, and replaces that certain EXCO
Resources, Inc. Bonus and Retention Agreement by and between EXCO and Executive
dated January 17, 2014 (the “Prior Agreement”) in its entirety.

RECITALS

WHEREAS, EXCO and Executive previously entered into the Prior Agreement;

WHEREAS, Section 10(d) of the Prior Agreement provides that EXCO and Executive
can amend the Prior Agreement pursuant to a written amendment; and

WHEREAS, EXCO and Executive desire to amend the Prior Agreement to, among other
things, provide that the period during which certain terminations of employment
will trigger certain severance obligations will end on March 31, 2017.

NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, EXCO and Executive agree as follows:

1. Definitions. For purposes of this Agreement, the following phrases or terms
will have the indicated meanings unless another meaning is clearly apparent from
the context:

(a) “Affiliate” means, with respect to any particular Person, any other Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such particular Person. As used
in this definition, the term “control” shall mean (i) the ownership (directly or
indirectly) of more than 50% of the ownership or voting interests of any
particular Person or (ii) the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities, by contract, or otherwise.

(b) “Base Salary” means Executive’s then current annual base salary in effect as
of Executive’s Separation from Service (or, if such Executive’s base salary was
reduced prior to his or her Separation from Service without his or her written
consent, then Executive’s annual base salary as in effect immediately prior to
the date of such reduction in base salary).

(c) “Board” means the Board of Directors of EXCO.

(d) “Cause” shall mean (i) the willful breach or habitual neglect of assigned
duties related to EXCO, including compliance with Company policies;
(ii) conviction (including any plea of nolo contendere) of Executive of any
felony or crime involving dishonesty or moral turpitude; (iii) any act of
personal dishonesty knowingly taken by Executive in connection with his or her
responsibilities as an employee or as a director of EXCO, any of its Affiliates
or any of its joint venture partners and intended to result in personal
enrichment of Executive or any other person; (iv) bad faith conduct that is
materially detrimental to any EXCO Party; (v) inability of Executive to perform
Executive’s duties due to alcohol or illegal drug use; (vi) Executive’s failure
to comply with any legal written directive of the Board; (vii) any act or
omission of

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

  PAGE 1   



--------------------------------------------------------------------------------

Executive which is of substantial detriment to an EXCO Party because of
Executive’s intentional failure to comply with any statute, rule or regulation,
except any act or omission believed by Executive in good faith to have been in
or not opposed to the best interest of such EXCO Party (without intent of
Executive to gain, directly or indirectly, a profit to which Executive was not
legally entitled) and except that Cause shall not mean bad judgment or
negligence other than habitual neglect of duty; or (viii) any other act or
failure to act or other conduct which is determined by the Board, in its sole
discretion, to be demonstrably and materially injurious to an EXCO Party,
monetarily or otherwise.

(e) “Change of Control” shall have the same meaning given to such term in the
Fourth Amended and Restated EXCO Resources, Inc. Severance Plan effective as of
March 16, 2011, as amended from time to time (the “Severance Plan”).

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Disability” means Executive is incapacitated due to physical or mental
illness and such incapacity, with or without reasonable accommodation, prevents
Executive from satisfactorily performing the essential functions of his or her
job for EXCO on a full-time basis for at least 90 days in a calendar year.

(h) “EXCO” shall refer to both EXCO and its Affiliates.

(i) “EXCO Party” or collectively, the “EXCO Parties” shall mean EXCO, Affiliates
of EXCO, and all joint ventures, partnerships, and other entities in which EXCO
or its Affiliates are a partner, limited partner, joint venture, member, manager
or owner.

(j) “Good Reason” shall mean any of the following events that occur during the
Special Severance Period:

(i) Executive, without his or her consent, incurs a demotion in his or her
position with EXCO from the position Executive held immediately prior to the
Effective Date and such demotion constitutes (x) a material diminution in
Executive’s authority, duties, or responsibilities; (y) a material diminution in
the budget over which Executive retains authority; or (z) a material diminution
in the authority, duties, or responsibilities of the supervisor to whom
Executive is required to report;

(ii) Executive, without his or her consent, incurs a material reduction in his
or her Base Salary from his or her Base Salary immediately prior to the
Effective Date;

(iii) Executive incurs a significant adverse change in the nature or scope of
the authorities, powers, functions, responsibilities or duties attached to the
position or positions with EXCO which Executive held immediately prior to the
Effective Date, without the prior written consent of Executive, and such change
constitutes (x) a material diminution in Executive’s authority, duties, or
responsibilities; (y) a material diminution in the budget over which Executive
retains authority; or (z) a material diminution in the authority, duties, or
responsibilities of the supervisor to whom Executive is required to report; or

(iv) Executive’s principal place of work changed to any location that is more
than thirty-five (35) miles from his or her principal place of work immediately
prior to the Effective Date, without the prior written consent of Executive.

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

  PAGE 2   



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, a termination of
employment for “Good Reason” shall occur only if Executive provides written
notice to the Board of the occurrence of the event described in this
Section 1(j) that constitutes “Good Reason” within 30 days of the event’s
initial existence, the Board fails to remedy the event within 30 days of its
receipt of such notice and Executive terminates his or her employment no later
than 30 days following the end of such cure period.

(k) “Person” has the meaning given in Section 7701(a)(1) of the Code. Person
shall include more than one Person acting as a group as defined by the Final
Treasury Regulations issued under Section 409A of the Code.

(l) “Qualifying Termination” means Executive’s Separation from Service during
the Special Severance Period due to (i) termination of Executive’s employment by
EXCO without Cause; or (ii) termination of employment by Executive for Good
Reason.

(m) “Retirement Bonus” means an amount equal to the portion of Executive’s
unvested account balance in the EXCO Resources, Inc. 401(k) Plan (or any
successor plan thereto) that is forfeited upon Executive’s Separation from
Service.

(n) “Separation from Service” means a termination of all services provided by
Executive to EXCO whether voluntarily or involuntarily, determined in accordance
with Treas. Reg. §1.409A-1(h). If Executive is on military leave, sick leave, or
other bona fide leave of absence, the employment relationship between Executive
and EXCO shall be treated as continuing intact for purposes of this Agreement,
provided that the period of such leave does not exceed six months; or if longer,
so long as Executive retains a right to reemployment with EXCO under an
applicable statute or by contract. If the period of a military leave, sick
leave, or other bona fide leave of absence exceeds six months and Executive does
not retain a right to reemployment under an applicable statute or by contract,
the employment relationship shall be considered to be terminated for purposes of
this Agreement as of the first day immediately following the end of such
six-month period. If a leave of absence is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six months, where such
impairment causes Executive to be unable to perform the duties of Executive’s
position of employment or any substantially similar position of employment, a 29
month period of absence shall be substituted for such six-month period, unless
the employment relationship is otherwise terminated by EXCO or Executive,
regardless of whether Executive retains a contractual right to reemployment. In
applying the provisions of this definition of “Separation from Service”, a leave
of absence shall be considered a bona fide leave of absence only if there is a
reasonable expectation that Executive will return to perform services for EXCO.

(o) “Severance Payment” means an amount equal to one times Executive’s Base
Salary, payable in accordance to the terms of Section 2.

(p) “Special Severance Period” means the period (i) beginning on April 1, 2015;
and (ii) ending on the earlier of (A) the effective date of a Change of Control
or (B) March 31, 2017.

2. Severance Payments. If Executive incurs a Qualifying Termination during the
Special Severance Period:

(a) EXCO shall pay to Executive a cash payment equal to the Severance Payment,
less all required income and employment tax withholdings, payable in accordance
with the

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

  PAGE 3   



--------------------------------------------------------------------------------

following schedule: (i) EXCO shall pay 50% of the Severance Payment to Executive
on the 60th day following such Qualifying Termination; and (ii) EXCO shall pay
50% of the Severance Payment to Executive on the one year anniversary of
Executive’s Qualifying Termination.

(b) EXCO shall pay to Executive a cash payment equal to the Retirement Bonus,
less all required income and employment tax withholdings, payable in a lump sum
on the 60th day following such Qualifying Termination.

(c) If Executive timely elects to continue any applicable medical and/or dental
benefit coverage pursuant to COBRA, subject to the applicable employee benefit
plan documents as may be in effect from time to time, EXCO shall pay the full
monthly premium for such continuation of coverage (the “COBRA Payments”) for the
period of beginning on the date of Executive’s Qualifying Termination and ending
on the earliest of (i) the date that is 18 months following the date of the
Qualifying Termination; (ii) the date Executive’s COBRA coverage ends for any
reason (other than non-payment of premiums); or (iii) the date Executive
violates any of the provisions of Sections 5 – 7 below. EXCO will provide
Executive under separate cover at Executive’s home address, information
necessary and as required by law regarding the election of COBRA.

(d) To the extent Executive holds any unvested restricted stock awards with
time-based vesting with respect to EXCO’s common stock, EXCO shall accelerate
the vesting of such awards to the date of the Qualifying Termination.

(e) To the extent Executive holds any unvested restricted stock awards or
restricted stock unit awards with respect to EXCO’s common stock with
performance-based vesting, a pro-rated portion of such awards (calculated based
on the number of days Executive was employed between the date of grant and the
Qualifying Termination) shall be eligible for vesting on the date of the
Qualifying Termination, based on achievement of the performance metrics and/or
goals measured as of the date of the Qualifying Termination. Any unvested
restricted stock awards or restricted stock unit awards with respect to EXCO’s
common stock with performance-based vesting that do not otherwise vest in
accordance with this Section 2(e) shall be forfeited on the date of Executive’s
Qualifying Termination.

(f) To the extent Executive holds any vested stock options outstanding as of the
date of his or her Qualifying Termination, EXCO shall extend the expiration date
up to which Executive may exercise such options until the date that is one year
following the date of Executive’s Qualifying Termination (or, if earlier, the
date such options would have expired if Executive had remained employed by
EXCO).

Notwithstanding the foregoing, no amount shall be due and payable pursuant to
this Section 2 and no provision of Section 2(d), 2(e) or 2(f) shall be effective
unless, within 30 days of Executive’s Qualifying Termination (or such greater
time period as may be required by law), Executive has executed and timely
delivered to EXCO a release of claims in substantially the form attached hereto
as Exhibit A (the “Release”) and any applicable revocation periods have expired.
The Severance Payment, the Retirement Bonus, and the COBRA Payments shall be
immediately forfeited, and EXCO shall have no obligation to pay the Severance
Payment, the Retirement Bonus, or the COBRA Payments to, or on behalf of,
Executive under this Agreement, and the provisions of Sections 2(d), 2(e) and
2(f) shall be void and of no force or effect if (i) Executive refuses to sign,
or fails to timely return, the Release, or if no Qualifying Termination occurs
during the Special Severance Period; or (ii) Executive violates any of the
provisions of Sections 5 – 7 below. Notwithstanding anything to the contrary
contained herein, if a Change of Control occurs prior to Executive’s Qualifying
Termination, then the provisions of this Section 2 shall be of no force or
effect and no amount shall be due or payable to Executive pursuant to this
Section 2, and Executive’s right to severance payments, if any, shall be
governed by the Severance Plan.

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

  PAGE 4   



--------------------------------------------------------------------------------

3. Term of this Agreement. The term of this Agreement will commence on the
Effective Date, and shall terminate on the first to occur of the following:

(a) if a Change of Control occurs prior to Executive’s Qualifying Termination,
on the effective date of the Change of Control;

(b) payment to Executive pursuant to Section 3 of the full amount of the
Severance Payment, Retirement Bonus, and COBRA Payments;

(c) termination of Executive’s employment for any reason other than a Qualifying
Termination; or

(d) if no Qualifying Termination occurs during the Special Severance Period,
April 1, 2017.

Upon termination of this Agreement, this Agreement shall be null and void and of
no further force or effect.

4. Payable from General Assets. The Severance Payment, the Retirement Bonus, and
the COBRA Payments are unfunded and will be paid exclusively from the general
assets of EXCO, and no person entitled to payment under this Agreement will have
any claim, right, priority, security interest, or other interest in any fund,
trust, account, or other asset of EXCO that may be looked to for such payment.
Nothing in this Agreement will be deemed to create a trust of any kind or to
create any fiduciary relationship. The rights of Executive to receive any
payments from EXCO pursuant to this Agreement are no greater than the rights of
a general unsecured creditor of EXCO.

5. Confidentiality.

(a) Pursuant to a relationship of trust and confidence, EXCO will provide
Executive access to Confidential Information (as defined below) in connection
with the his or her employment that would not be disclosed but for Executive’s
execution of this Agreement and the understanding that such information will be
kept confidential. “Confidential Information” means any Company Confidential
Information. “Company Confidential Information” means any and all trade secrets,
confidential proprietary information, and other non-public information of any
EXCO Party, including, but not limited to, the following: (i) information
relating to the development, research, testing, marketing and financial
activities of any EXCO Party, (ii) the costs, sources of supply, financial
performance and strategic plans of any EXCO Party, (iii) operations; processes;
products; services; programming standards; business practices; policies;
strategies; training manuals; principals; vendors; suppliers; customers and
potential customers; contractual relationships; regulatory status; research;
development; know-how; technical data; designs; formulas; patents, copyrights,
trademarks, trade names and inventions; methods, and processes; software;
product construction and product specifications; product, manufacturing and
engineering processes; drilling and production technology and maximization
means, methods, and techniques; geological and geophysical maps, charts, logs,
data, seismographs, seismic records, and related reports, interpretations and
analyses; calculations, summaries, memoranda and opinions relating to the
foregoing; well logs, interpretations, and analyses; production records and
production information; electric logs, core data, pressure data, lease files,
well files and records; land files, abstracts, title opinions, title or curative
matters, contract files, project and

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

  PAGE 5   



--------------------------------------------------------------------------------

prospect locations and leads; properties or prospective properties;
developmental or experimental work; plans for research or future products;
improvements; discoveries; database schemas or tables; infrastructure;
development tools or techniques; marketing methods; finances; business plans;
marketing and sales plans and strategies; budgets; financial information and
data; pricing and pricing strategies; costs; customer and client lists and
profiles; customer and client nonpublic personal information; supplier lists;
business records; audits; management methods and information; reports,
recommendations and conclusions; information regarding the names, contact
information, skills and compensation of employees and contractors; notes,
records, drawings, manuals, correspondence, financial and accounting
information, statistical data and compilations; agreements, contracts, manuals
or any documents relating to the business of an EXCO Party and information or
data regarding any EXCO Party’s systems, operations, business, finances, and
other business information disclosed or made available to Executive by an EXCO
Party, either directly or indirectly, in writing, orally, or by drawings or
observation, that is not known to the public or any of the EXCO’s competitors,
which was developed by an EXCO Party and/or at their expense, and which is of
value to any EXCO Party; and (iv) any information that any EXCO Party has
received, or may receive hereafter, belonging to customers or others with any
understanding, express or implied, that the information would not be disclosed.
Confidential Information does not include the following: (A) information that is
or becomes generally available to the public other than as a result of
unauthorized disclosure (by Executive or any other person); (B) information that
becomes available to Executive on a non-confidential basis from a person (other
than Executive) who is not otherwise bound by a confidentiality agreement; or
(C) information that Executive can show was already independently developed by
and in the possession of Executive at the time of the disclosure hereunder.

(b) Executive shall not publicize, disclose, or reveal to any third party not
employed or engaged by EXCO any Company Confidential Information, and shall
never use any Company Confidential Information, except as required by law or for
the benefit of any EXCO Party during Executive’s employment with EXCO or
thereafter, unless otherwise authorized by the Board. Upon Executive’s
Separation from Service or upon request and except as otherwise provided herein,
Executive will return all of each EXCO Party’s property and all documents,
computer disks, drawings, schematics, models, and electronic storage media
containing any Company Confidential Information, whether prepared by Executive
or others. Notwithstanding the foregoing, Executive may retain ownership of his
EXCO issued cellular phone, iPad (or other tablet device) and laptop provided
that Executive, no later than 5 days after his Qualifying Termination,
(i) returns such devices to EXCO for removal of all EXCO software and
Confidential Information and (ii) pays EXCO an amount equal to the book value
(as shown on the books of EXCO) of such devices.

6. No Disparagement. During the term of this Agreement and for the one-year
period thereafter, each of EXCO and Executive agrees that as part of the
consideration for this Agreement, each will not make disparaging or derogatory
remarks, whether oral or written, about the other party, including, in the case
of Executive, any disparaging or derogatory remarks by Executive, whether oral
or written, regarding EXCO or its business, products, subsidiaries, affiliates,
directors, officers or agents. Nothing in this Agreement shall prevent any party
from giving truthful testimony or providing any information requested by any
agent of the United States, State, or local government or member of Congress.

7. Non-Solicitation. Executive agrees that, during the term of this Agreement
through the date that is one year after Executive’s Separation from Service,
neither Executive nor anyone acting in concert with Executive, on his or her
behalf or at his or her behest, shall, directly or indirectly, whether

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

  PAGE 6   



--------------------------------------------------------------------------------

as an individual or on Executive’s own account, or as a partner or joint
venture, or as an employee or agent for any person, firm, or corporation, or as
an officer, director or shareholder of a corporation or other business entity,
solicit, contact, or communicate with, in any way, any EXCO employee or
independent contractor for purposes of causing such person to terminate his/her
relationship with EXCO.

8. Dispute Resolution.

(a) In the event of any dispute, controversy or claim arising out of, or in
connection with or relating to this Agreement, or the interpretation,
performance or breach thereof (any such matter, a “Dispute”), the parties to
such Dispute shall use commercially reasonable efforts to resolve such Dispute
through negotiation between individuals with the authority to settle the Dispute
on behalf of the parties (each, an “Authorized Decision Maker”). To this end,
each such party shall cause an Authorized Decision Maker to consult and
negotiate in person with an Authorized Decision Maker of the other party, and
the parties shall attempt to reach a resolution satisfactory to both parties,
recognizing that their mutual interests may not be aligned (and that each such
party shall be entitled to reasonably seek to promote such party’s own interests
in such resolution).

(b) If the parties to a Dispute do not resolve such Dispute within 30 days of
the first in-person negotiation between Authorized Decision Makers, then upon
written notice by either party to the other, the Dispute shall be submitted to
non-binding mediation to be administered in Dallas, Texas, by the American
Arbitration Association or its successor (the “AAA”) under the AAA’s Commercial
Mediation Rules. Any party receiving such notice shall respond promptly (and in
any event within 10 Business Days) so that the parties to the Dispute may
jointly select a neutral mediator and schedule a mediation session. Such
mediation session shall take place within 30 days of the date of receipt of the
written request for mediation. If the parties are not able to agree regarding
the identity of the mediator within 10 days from the party’s delivery of the
mediation demand to the other party, the AAA shall appoint a neutral mediator
upon written request to the AAA by either party.

(c) In the event EXCO and Executive are unable to resolve any Dispute pursuant
to Sections 8(a) and (b) above, the parties hereto shall resolve such Dispute by
binding arbitration under the Commercial Arbitration rules of the AAA then in
effect, and in accordance with applicable law, but subject to the following
agreed provisions. Subject to legal privileges, the arbitrator shall have the
power to permit discovery to the fullest extent allowable under the Federal
Rules of Civil Procedure. The arbitration shall be conducted in Dallas, Texas,
and the proceedings shall be kept strictly confidential by the parties, their
respective advisors and the arbitrators. Notice of papers or processes relating
to any arbitration proceeding, or for the confirmation of award and entry of
judgment on an award may be served on each of the parties by registered or
certified mail at the addresses set forth in Section 9(e) hereof. Each such
Dispute shall be promptly adjudicated by a panel of three neutral arbitrators
appointed as follows:

(i) each party shall nominate an arbitrator, and the two arbitrators so
appointed shall appoint a third arbitrator who shall act as president of the
arbitral tribunal;

(ii) if either party fails to nominate an arbitrator within 30 days of receiving
notice of the nomination of an arbitrator by the other party, such arbitrator
shall be appointed by the AAA upon the written request of either party;

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

  PAGE 7   



--------------------------------------------------------------------------------

(iii) if the two arbitrators to be nominated by the parties fail to agree upon a
third arbitrator within 30 days of the appointment of the second arbitrator, the
third arbitrator shall be appointed by the AAA upon the written request of
either party; and

(iv) should a vacancy arise because any arbitrator dies, resigns, refuses to act
or becomes incapable of performing his functions, the vacancy shall be filled by
the method by which that arbitrator was originally appointed.

All arbitrators shall be of good reputation and character and shall be highly
knowledgeable about the matters at issue and have legal expertise relating to
the Dispute. EXCO, on the one hand, and Executive, on the other hand, shall each
pay one-half of the arbitrators’ expenses. Each party shall pay its own legal
expenses. The arbitrators shall provide a written opinion supporting their
conclusions, including detailed findings of fact and conclusions of law. Such
findings of fact shall be final and binding on the parties. The arbitrators may
award damages and/or permanent injunctive relief, but in no event shall the
arbitrators have the authority to award punitive or exemplary damages.
Notwithstanding anything to the contrary in this Section 8, EXCO may apply to a
court of competent jurisdiction to enforce the covenants set forth in Sections 5
- 7 of this Agreement for relief in the form of a temporary restraining order or
preliminary or permanent injunction. If proper notice of any hearing has been
given, the arbitrators shall have full power to proceed to take evidence or to
perform any other acts necessary to arbitrate the matter in the absence of any
party who fails to appear.

9. Miscellaneous.

(a) Governing Law. Any dispute in the meaning, effect, or validity of this
Agreement shall be resolved in accordance with the laws of the State of Texas
without regard to the conflict of law provisions thereof. Venue of any
litigation arising from this Agreement shall be in a federal or state court of
competent jurisdiction in Dallas County, Texas or in any other county in which
such litigation may be required by any mandatory venue provision.

(b) No Right to Continued Employment. Nothing contained in this Agreement shall
be deemed to give Executive the right to be retained in the service of EXCO or
an Affiliate or to interfere with the right of EXCO to discharge Executive at
any time regardless of the effect that such discharge shall have upon Executive
under this Agreement.

(c) Administration of Agreement. The general administration of this Agreement,
as well as its construction and interpretation, is vested in the Board. Subject
to the provisions of this Agreement, the Board may from time to time establish
rules, forms, and procedures for the administration of this Agreement. The
Board’s decisions as to the entitlement to the Severance Payment, the Retirement
Bonus, the COBRA Payments and other matters will be based upon EXCO’s records,
EXCO’s compensation policies, and all other relevant information, all as
interpreted by the Board in its sole discretion. Such decisions, actions, and
records of the Board will be conclusive and binding upon EXCO and all persons
having or claiming to have any right or interest in or under this Agreement,
provided that Executive may contest any such decision in accordance with the
provisions of Section 8. The Board has full discretionary authority to interpret
this Agreement, and such interpretations and all other decisions and
determinations made by the Board will be final and binding upon all parties. In
the event that Executive is a member of the Board, however, Executive may not
make decisions and determinations affecting Executive’s own benefits.

(d) Entire Agreement. This Agreement is the entire agreement between the parties
hereto with respect to the subject matter hereof, and supersedes any previous
agreements, written

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

  PAGE 8   



--------------------------------------------------------------------------------

or oral, between Executive and EXCO with regard to the subject matter of this
Agreement, including, without limitation, the Prior Agreement. However, this
Agreement does not supersede any non-disclosure, non-disparagement, or
confidentiality provisions or agreements that Executive and EXCO have previously
entered into, and the parties hereto agree that this Agreement and any prior
provisions and/or agreements are both enforceable and may run concurrently and
both be enforced. This Agreement may not be modified or amended orally, and any
amendment or modification must be in writing and be signed by Executive and
EXCO. Executive acknowledges and represents that in executing this Agreement,
Executive did not rely, and has not relied, on any communications, promises,
statements, inducements, or representation(s), oral or written, by the Company,
except as expressly contained in this Agreement. The parties represent that they
relied on their own judgment in entering into this Agreement.

(e) Notices. Any notice or communication required or permitted to be given to
the parties shall be delivered personally or sent by United States registered or
certified mail, postage prepaid and return receipt requested, and addressed or
delivered as follows, or to such other address as the party addressed may be
substituted by notice pursuant to this Section 9(e).

 

  (i) If to EXCO:

EXCO Resources, Inc.

12377 Merit Drive, Suite 1700

Dallas, TX 75251

ATTENTION: Chairman of the Board

With a copy to:

EXCO Resources, Inc.

12377 Merit Drive, Suite 1700

Dallas, TX 75251

ATTENTION: Legal Department

 

  (ii) If to Executive:

William L. Boeing

4421 Windsor Parkway

Dallas, TX 75205

(f) Restrictions on Alienation of Benefits. The Severance Payment, Retirement
Bonus, and COBRA Payments shall not be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance, transfer, or charge by Executive or any
other person, and any attempt to anticipate, alienate, sell, assign, pledge,
encumber, transfer, or charge the Severance Payment, Retirement Bonus, and COBRA
Payments will be void. The Severance Payment, Retirement Bonus, and COBRA
Payments shall not in any manner be liable for or subject to the debts, contract
liabilities, or torts of the person entitled to such Severance Payment,
Retirement Bonus, and COBRA Payment. If Executive under this Agreement should
become bankrupt or attempt to anticipate, alienate, sell, assign, pledge,
encumber, transfer, or charge any right to the Severance Payment, Retirement
Bonus, and COBRA Payments under this Agreement, then such Severance Payment,
Retirement Bonus, and COBRA Payments will, in the discretion of the Board,
terminate, and in such event, the Board will hold or apply the Severance
Payment, Retirement

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

  PAGE 9   



--------------------------------------------------------------------------------

Bonus, and COBRA Payments or any part thereof for the benefit of Executive, his
or her spouse, children, or other dependents, or any of them, in such manner and
in such portion as the Board, in its sole and absolute discretion, may deem
proper.

(g) Binding Agreement. The provisions of this Agreement will be binding upon
EXCO and its successors and assigns, and upon Executive and any permitted
assigns, heirs, executors, and administrators.

(h) Partial Invalidity and Reformation. Executive and EXCO understand that
nothing in this Agreement is intended to hinder Executive’s performance of any
legally-required duty or violate any applicable law, rule, or regulation and
that, in the event any court of competent jurisdiction holds any provision of
this Agreement to be invalid or unenforceable, such invalid or unenforceable
portion(s) shall be limited or excluded from this Agreement to the minimum
extent required, and the remaining provisions shall not be affected and shall
remain in full force and effect.

(i) Nonwaiver and Construction. EXCO’s waiver of any provision of this Agreement
shall not constitute (i) a continuing waiver of that provision, or (ii) a waiver
of any other provision of this Agreement. Nothing contained in this Agreement
shall be construed as prohibiting EXCO from pursuing any other remedies
available for any breach or threatened breach, including, without limitation,
the recovery of money damages.

(j) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one in the same Agreement.

10. Section 409A.

(a) Executive acknowledges and agrees that EXCO has advised him to consult with
his or her own tax advisor regarding the tax consequences of this Agreement,
including, without limitation, any possible tax consequences of the Severance
Payment, Retirement Bonus, and COBRA Payments under Section 409A of the Code.

(b) This section is intended to help ensure that payments made to Executive
pursuant to this Agreement are either paid in compliance with, or exempt from,
Section 409A of the Code and the rules and regulations promulgated thereunder
(collectively, “Section 409A”). This Agreement shall be interpreted on a basis
consistent with such intent. However, EXCO does not warrant to Executive that
any amount paid to or for the benefit of him will be exempt from, or paid in
compliance with, Section 409A.

(c) If any payments or benefits provided to Executive by EXCO, either per this
Agreement or otherwise, are non-qualified deferred compensation subject to, and
not exempt from, Section 409A (“Subject Payments”), the following provisions
shall apply to such payments and/or benefits:

(i) With regard to any payment that is required to be delayed pursuant to Code
Section 409A(a)(2)(B) (the “Delayed Payments”), such payment shall not be made
prior to the earlier of (i) the expiration of the six-month period measured from
the date of Executive’s “separation from service” and (ii) the date of
Executive’s death. Any payments other than the Delayed Payments shall be paid in
accordance with the normal payment dates specified in this Agreement. In no case
will the delay of any of the Delayed Payments by EXCO constitute a breach of
EXCO’s obligations to Executive.

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

  PAGE 10   



--------------------------------------------------------------------------------

(ii) Executive’s right to receive the payments in Section 2 above shall be
treated as a right to receive a series of separate and distinct payments. To the
extent any benefits described in Section 2(c) are otherwise taxable to
Executive, such benefits shall, for purposes of Section 409A, be provided as
separate monthly in-kind payments of those benefits.

(iii) To the extent that any reimbursement or in-kind benefits are Subject
Payments: (x) the amount eligible for reimbursement or in-kind benefit in one
calendar year may not affect the amount eligible for reimbursement or in-kind
benefit in any other calendar year (except that a plan providing medical or
health benefits may impose a generally applicable limit on the amount that may
be reimbursed or paid), (y) the right to reimbursement or an in-kind benefit is
not subject to liquidation or exchange for another benefit, and (z) subject to
any shorter time periods provided herein, any such reimbursement of an expense
or in-kind benefit must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred.

[Signature Page Follows]

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

  PAGE 11   



--------------------------------------------------------------------------------

EXECUTED this 14th day of May, 2015.

 

EXCO RESOURCES, INC. By:

/s/ Joe D. Ford

Name: Joe D. Ford Title: Vice President – Human Resources EXECUTIVE

/s/ William L. Boeing

Name: William L. Boeing

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

  PAGE 12   